75 So.3d 405 (2011)
Robert E. HUBBARD, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D11-3204.
District Court of Appeal of Florida, Fifth District.
December 2, 2011.
Robert E. Hubbard, Daytona Beach, Pro se.
Pamela Jo Bondi, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
The petition for belated appeal as to the order of June 23, 2008, is denied.
The petition for belated appeal as to the order of December 9, 2009, is granted. A copy of this opinion shall be filed with the trial court and be treated as the notice of appeal from the order rendered December 9, 2009, barring Hubbard from filing any future pro se pleadings in case number 90-6616-CFAES, in the Circuit Court in and for Volusia County, Florida. See Fla. R.App. P. 9.141(c)(6)(D).
PETITION DENIED as to the June 23, 2008, order; GRANTED as to the December 9, 2009, order.
GRIFFIN, PALMER and EVANDER, JJ., concur.